21 A.3d 1164 (2011)
207 N.J. 1
In the Matter of Daniel N. SHAPIRO, an Attorney at Law (Attorney No. XXXXXXXXX).
M-312 September Term 2010, 067067
Supreme Court of New Jersey.
June 21, 2011.

ORDER
The Court having ordered on May 6, 2011, that DANIEL N. SHAPIRO of *1165 HACKENSACK, who was admitted to the bar of this State in 1984, comply within `thirty days with the Court's Order filed February 25, 2010, by submitting to the Office of Attorney Ethics (1) proof that he has taken certain professional responsibility courses, (2) a copy of a substance abuse evaluation, and (3) proof that he has made the required payment to the New Jersey Lawyers' Fund for Client Protection, failing which respondent would be temporarily suspended from practice without further notice;
And the Director of the Office of Attorney Ethics having certified that respondent has failed to comply with the Orders of the Court;
And good cause appearing;
It is ORDERED that DANIEL N. SHAPIRO is temporarily suspended from the practice of law, effective immediately; and it is further
ORDERED that DANIEL N. SHAPIRO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DANIEL N. SHAPIRO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.